JUSTICE BARRY delivered the opinion of the court: Defendant was charged with gambling in violation of section 28— 1(a)(1) of the Criminal Code of 1961 (Ill. Rev. Stat. 1985, ch. 38, par. 28 — 1(a)(1)). He opted for a bench trial by the circuit court of White-side County and was found guilty as charged. Defendant was sentenced to pay a fine of $100, court costs and fees for the services of the public defender. In addition, $447 in currency removed from defendant upon his arrest was ordered forfeited. In this appeal, defendant contends that the evidence was insufficient to support a conviction on the State’s theory of accountability. We affirm. The record on appeal consists of a common law record and a four-page agreed statement of facts. According to the latter, Rock Falls police officer Mike Kuelper reported suspicious activity at a home located at 1116 Lincoln Street, Rock Falls, Illinois, at 11:55 p.m. on April 5, 1987. Around 1:50 a.m. on April 6, Sergeant James Kerns of the Illinois State Police, together with 23 police officers, arrived at the home to execute a search warrant. Kerns looked through a basement window and observed 10 persons, including defendant, around what appeared to be a dice table. One person was using a stick and pushing around what appeared to be dice. During the 9- to 10-minute period of his observation, Kerns did not see defendant leave the table. Kerns saw the participants scatter among muffled shouts, as several officers appeared for the purpose of conducting their search. Kerns also testified that a television camera was posted over the door to the home and a monitor was in the basement. State trooper Mary Jesse was the first officer to enter the premises. She was in plain clothes and waved a beer can prop to the camera when seeking admission. Mr. Cheshier, the owner of the home, opened the door. Jesse stepped in, followed by other officers. Someone yelled “Cops,” and there was a flurry of activity as Jesse entered the basement area. A video recording of the scene was made by one of the officers several minutes after they entered the basement. At trial, the video recording was entered into evidence. It showed defendant near the foot of the stairs, several feet away from the table. The officers arrested defendant and several others in the room and seized $17,000 in cash, the table, television monitor, dice, playing cards, a croupier’s rake, and metallic numbers affixed to the table. Defendant had $447 in cash on his person and a check for $110. Currency was found on the table, in a drip box attached to the table, inside a turkey carcass, in a trash can, behind the basement door and behind the freezer. An individual named Rippy testified at trial under a grant of transactional immunity. He was the person who had handled the fake during the game, which he described as “pretend craps.” Rippy denied seeing any money exchange hands during the game and said that he did not see any dice either. Rippy further denied seeing defendant gambling on the night in question. According to Rippy, defendant was just watching television. Rippy’s testimony was impeached by Officer Terry Anderson, who testified that Rippy had told him at the Rock Falls police station around 2:30 a.m. on the morning of the raid that Cheshier had hired him as a “raker.” He admitted that several persons had been gambling in the house that night, but Rippy did not wish to name anyone. It appears from the common law record that defendant presented evidence at trial; however, the details of that testimony do not appear in the agreed statement. Based on the evidence presented, the court found defendant guilty on the State’s theory of accountability and sentenced him as aforesaid. Defendant contends in this appeal that the evidence established his mere presence and was, therefore, insufficient to sustain his conviction. The law of accountability as it applies in this case appears in section 5 — 2 of the Criminal Code of 1961: “A person is legally accountable for the conduct of another when *** [e]ither before or during the commission of an offense, and with the intent to promote or facilitate such commission, he solicits, aids, abets, agrees or attempts to aid, such other person in the planning or commission of the offense.” Ill. Rev. Stat. 1985, ch. 38, par. 5 — 2(c).  Clearly the offense of gambling was committed in Cheshier’s basement on the night of April 5-6, 1987. Defendant urges that we extrapolate from the attorneys’ condensed version of evidence admitted at trial that he was a mere bystander during the gambling activities that took place that night. Were we to credit the abbreviated report of facts with the same weight as a fully reported, verbatim report of proceeding, defendant’s position on appeal would appear difficult to counter. However, as the State is quick to point out, it is the duty of the defendant, as appellant, to preserve an adequate record from which to review his claim of error (People v. Smith (1969), 42 Ill. 2d 479, 248 N.E.2d 68), and it is apparent that all of the evidence presented at the trial in this case is not before us. Moreover, it is not the function of this court to retry the defendant, weigh the evidence or determine the credibility of the witnesses.  The trial court, as trier of fact, obviously found that the evidence, even though circumstantial, was sufficient to prove defendant’s guilt beyond a reasonable doubt. The question we must address on review is whether, considering all of the evidence in the light most favorable to the prosecution, any rational trier of fact could find the essential elements of the offense beyond a reasonable doubt. People v. Collins (1985), 106 Ill. 2d 237, 478 N.E.2d 267.  Prior to the raid, defendant was observed for several minutes standing at the table where gambling took place. He left the table and moved to the foot of the basement stairs when the announcement and nearly simultaneous arrival of the police occurred. Viewed in the light most favorable to the prosecution, defendant’s attempted flight and knowledge of guilt can be inferred from this observed activity. Defendant possessed a substantial quantity of currency on his person at the time of his arrest. The trial judge was not required to believe the exonerating version of defendant’s activities as recounted by Hippy at trial. Thus, notwithstanding Hippy’s impeached testimony and any conflicting testimony that may have been offered by the defendant, we find that the totality of the State’s evidence supports the conclusion that defendant was a direct or indirect participant in the illegal activity, and that, with the requisite mental state, defendant thereby aided, abetted, agreed or attempted to aid another in the gambling enterprise. Although the State’s evidence did not conclusively establish that defendant had played a gambling game, the evidence in the record before us is sufficient to support a finding beyond a reasonable doubt that defendant was an accomplice and not a mere bystander to the evening’s gambling activities. The judgment of the circuit court of Whiteside County is affirmed. Affirmed. SCOTT, J., concurs.